Case 1:19-cr-20296-BB Document 17 Entered on FLSD Docket 05/21/2019 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                         CASE NO.: 19-20296-CR-BLOOM

 UNITED STATES OF AMERICA,

       Plaintiff,

 vs.

 RICHARD KUKLINSKI,

       Defendant.
 _______________________________/

                    MOTION TO WITHDRAW AS COUNSEL

       The Federal Public Defender’s Office, through undersigned counsel,

 respectfully requests the Court’s permission to be excused from further

 representation of the defendant in the above-referenced matter. On May 21, 2019,

 private counsel David Trontz filed a Notice of Permanent Appearance on behalf of

 the defendant. (D.E. 15.) Because he is now represented by private counsel, the

 Federal Public Defender’s Office respectfully requests to withdraw as counsel for

 Mr. Kuklinski.



                                      Respectfully submitted,

                                      MICHAEL CARUSO
                                      FEDERAL PUBLIC DEFENDER


                                By:   /s/Abigail E. Becker
                                      Assistant Federal Public Defender
                                      Florida Bar No.: 72284
Case 1:19-cr-20296-BB Document 17 Entered on FLSD Docket 05/21/2019 Page 2 of 2



                                         150 W. Flagler Street, Suite 1700
                                         Miami, Florida 33130
                                         Tel: 305-530-7000
                                         abigail_becker@fd.org



                            CERTIFICATE OF SERVICE

       I HEREBY certify that on May 21, 2019, I electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF.             I also certify that the

 foregoing document is being served this day on all counsel of record or pro se

 parties, either via transmission of Notices of Electronic Filing generated by

 CM/ECF or in some other authorized manner for those counsel or parties who are

 not authorized to receive electronically Notices of Electronic Filing.


                                                   /s/Abigail E. Becker
